ICJ_136_MutualAssistanceCriminalMatters_DJI_FRA_2008-06-04_JUD_01_ME_05_EN.txt.                                                                            269




             SEPARATE OPINION OF JUDGE TOMKA

[Translation]

   Forum prorogatum — Application inviting the Respondent to consent to the
jurisdiction of the Court (Article 38, paragraph 5, of the Rules of Court) —
Subject of the dispute — Legal grounds — Claims made in the Application —
Contradiction introduced by the Applicant between the subject of the dispute
and the claims — Interpretation of the agreement on jurisdiction established by
two unilateral acts — Jurisdiction of the Court ratione materiae — Jurisdiction
of the Court ratione temporis.

                                    * * *
   1. The Judgment which the Court has just delivered is more jurispru-
dential than practical in scope because the Court has been called upon to
interpret and clarify its jurisdiction established by forum prorogatum. It
may even be wondered whether it was really necessary to seise the prin-
cipal judicial organ of the United Nations for a ruling, after more than
four months of deliberations, on the refusal by a Parisian investigating
judge to comply with the request, presented in the form of an interna-
tional letter rogatory, to transmit copies of the record of a case she was
investigating to her Djiboutian opposite number. Each must take his own
view.
   2. Although on 2 September 2005 Djibouti filed a declaration with the
United Nations Secretary-General, valid for a period of five years, rec-
ognizing the jurisdiction of the International Court of Justice, in accord-
ance with Article 36, paragraph 2, of its Statute, it well knew that the
Court did not have jurisdiction to entertain the dispute it wished to sub-
mit to the Court, because France had no longer been bound by such a
declaration since 1974.
   3. In submitting its Application introducing proceedings on 9 January
2006, Djibouti therefore sought to found the jurisdiction of the Court on
the consent that it was counting on from France. This possibility is envis-
aged by Article 38, paragraph 5, of the Rules of Court.
   4. Eight months after a copy of Djibouti’s Application had been trans-
mitted to the French Government, the latter informed the Court on
9 August 2006, by a letter from its Minister for Foreign Affairs dated
25 July 2006, that “the French Republic consents to the Court’s jurisdic-
tion to entertain the Application pursuant to, and solely on the basis
of . . . Article 38, paragraph 5”, of the Rules of Court. But it also speci-
fied that consent to the jurisdiction of the Court
     “was valid only for the purposes of the case, within the meaning of
     Article 38, paragraph 5, [of the Rules of Court] i.e., in respect of the

                                                                            96

           QUESTIONS OF MUTUAL ASSISTANCE (SEP. OP. TOMKA)                270

    dispute forming the subject of the Application and strictly within the
    limits of the claims formulated therein” by Djibouti (Judgment,
    para. 4, emphasis added).

   5. There is thus no doubt that France consented to the jurisdiction of
the Court in the present case. But the question which arises is that of the
scope of that jurisdiction ratione materiae and ratione temporis, all the
more so since, in its Counter-Memorial, France raised an objection,
asserting that “Djibouti’s Memorial goes beyond the claims formulated
in the Application” (Counter-Memorial of France (CMF), p. 7, para. 2.3).
In its Counter-Memorial, France asserts that

    “the jurisdiction [of the International Court of Justice] is strictly lim-
    ited ratione materiae and ratione temporis to facts connected to the
    international letter rogatory of [3] November 2004, of which the
    French authorities’ refusal of execution is described in the Applica-
    tion as being ‘[t]he subject of the dispute’” (ibid., p. 16, para. 2.26).

France states that the jurisdiction of the Court “cannot extend to claims
involving facts arising subsequent to the Application which are not the
direct consequence of the alleged non-execution of this international let-
ter rogatory” (ibid.). According to France, the jurisdiction of the Court
does not extend to the claims by the Republic of Djibouti concerning
alleged violations of immunities said to be enjoyed by certain Djiboutian
officials, including, in particular, the President of the Republic of Dji-
bouti (ibid.).

  6. In order to establish the scope of the Court’s jurisdiction in this
case, a determination is required on the scope of the case submitted to the
Court by Djibouti on 9 January 2006, because the French consent to
jurisdiction “is valid only for the purposes of the case”, in other words,
according to France, “in respect of the dispute forming the subject of the
Application and strictly within the limits of the claims formulated
therein”.
  7. Both Parties agree that it is for the Court to declare

    “to what extent these distinct acts [i.e. Djibouti’s Application,
    France’s letter of acceptance], employing different words, give rise to
    a real consent . . . that is to say an agreement on a single, specific
    subject precisely delineating the scope of the Court’s jurisdiction”
    (CR 2008/1, p. 23, para. 8, (Condorelli) ; CR 2008/4, p. 33, para. 20,
    (Pellet)).

   8. The dispute is circumscribed by its subject and by its parties. The
term “the subject of the dispute” was chosen for the Statute of the Court
in 1920, in preference to the term “the nature of the dispute”, because it
was regarded as more exact and more suitable from the point of view of

                                                                           97

             QUESTIONS OF MUTUAL ASSISTANCE (SEP. OP. TOMKA)                       271

res judicata 1. It is the parties and the subject of the dispute which cir-
cumscribe a particular case. The res judicata rule is set out in Article 59
of the Statute : the decision of the Court has no binding force except
between “the parties and in respect of that particular case”.
   9. Djibouti identified the French Republic as the Party against which
it was seeking to bring proceedings before the Court. It has also clearly
indicated, on a number of occasions, that the refusal to execute the inter-
national letter rogatory (dated 3 November 2004) constitutes the subject
of the dispute.
   10. To begin with, on 28 December 2005, the President of Djibouti
granted full powers to Mr. Djama Souleiman Ali
     “[f]or the purpose of filing with the International Court of Justice
     the Application by the Republic of Djibouti against the French
     Republic concerning the violation by the latter of its international
     obligations towards the Republic of Djibouti, notably the violation
     of the Convention between the Republic of Djibouti and the Govern-
     ment of the French Republic dated 27 September 1986” [the Conven-
     tion on Mutual Assistance in Criminal Matters] (Application insti-
     tuting proceedings, p. 37 ; emphasis added).
   11. Then the Djiboutian Minister for Foreign Affairs and Interna-
tional Co-operation informed the President of the International Court of
Justice that
     “in accordance with Article 42, paragraph 1, of the Statute of the
     Court and Article 40, paragraph 2, of the Rules of Court, the Gov-
     ernment of the Republic of Djibouti has appointed Mr. Djama
     Souleiman Ali . . . as Agent in the following case : Republic of Dji-
     bouti v. the French Republic, concerning the violation by the French
     Republic of its international obligations to the Republic of Djibouti
     under the Convention on Mutual Assistance in Criminal Matters
     between the Government of the Republic of Djibouti and the Gov-
     ernment of the French Republic, of 27 September 1986” (ibid., p. 39 ;
     emphasis added).
  12. Lastly, the Agent of Djibouti communicated to the President of
the International Court of Justice
     “an Application whereby the Republic of Djibouti is instituting pro-
     ceedings against the French Republic concerning the violation by the
     latter of its international obligations to the Republic of Djibouti in
     respect of mutual assistance in criminal matters” (ibid., p. 3 ; empha-
     sis added).
  13. Djibouti’s Application is entitled : “Application by the Republic of
Djibouti against the French Republic for the violation, vis-à-vis the

  1 Permanent Court of International Justice, Advisory Committee of Jurists, Procès-ver-

baux of the Proceedings of the Committee (16 June-24 July 1920), p. 734.

                                                                                     98

           QUESTIONS OF MUTUAL ASSISTANCE (SEP. OP. TOMKA)               272

Republic of Djibouti, of its international obligations in respect of mutual
assistance in criminal matters (Application instituting proceedings, p. 5,
para. 1 ; emphasis added). What is important in the title of the Applica-
tion is the fact that the obligations allegedly breached by France related
to mutual assistance in criminal matters. The focus of the dispute was
therefore intended to be the (alleged) violation of the obligations assumed
by France with respect to mutual assistance in criminal matters vis-à-vis
Djibouti, and not of other international obligations of France. This
would indeed seem to be how France understood the case when it was
entered in the General List under the title “Case concerning Certain
Questions of Mutual Assistance in Criminal Matters (Djibouti v.
France)”. And this title has remained unchanged, despite the Court’s
conclusions as to its jurisdiction.

  14. In its Application, and in accordance with Article 40, paragraph 1,
of the Statute, Djibouti indicated the subject of the dispute. According to
Djibouti,
      “The subject of the dispute concerns the refusal by the French gov-
    ernmental and judicial authorities to execute an international letter
    rogatory regarding the transmission to the judicial authorities in Dji-
    bouti of the record relating to the investigation in the ‘Case against
    X for the murder of Bernard Borrel’, in violation of the Convention
    on Mutual Assistance in Criminal Matters between the Government
    of the Republic of Djibouti and the Government of the French
    Republic, of 27 September 1986, and in breach of other international
    obligations borne by the French Republic to the Republic of Dji-
    bouti.” (Application instituting proceedings, p. 5, para. 2 ; emphasis
    added.)

   Although Article 40 of the Statute merely requires that the subject of
the dispute shall be indicated, Djibouti was quite specific in its Applica-
tion. For it, “[t]he subject of the dispute concerns the refusal . . . to
execute an international letter rogatory”. The act at the origin of the dis-
pute is defined by Djibouti itself as the refusal by France to act upon the
international letter rogatory. According to Djibouti, France breached a
number of its obligations by that refusal : those arising from the Conven-
tion on Mutual Assistance in Criminal Matters, as well as certain other
obligations. These other obligations are enumerated in the Application in
the section entitled “Legal Grounds” : mentioned here are the obligations
laid down in the 1977 Treaty of Friendship and Co-operation, the obliga-
tion “deriving from . . . principles . . . to prevent attacks on the person,
freedom or dignity of an internationally protected person”, and “the
principle . . . that a State may not invoke principles or doctrines under its
internal law as justification for its failure to perform a treaty” (Applica-
tion, p. 5, para. 3).


                                                                          99

              QUESTIONS OF MUTUAL ASSISTANCE (SEP. OP. TOMKA)                           273

   15. The expression “legal grounds” (Application, p. 5, para. 3) is not
included in the Statute but does appear in the Rules of Court (Art. 38,
para. 2), which stipulate that the Application “shall also specify the pre-
cise nature of the claim, together with a succinct statement of the facts
and grounds on which the claim is based”. The requirement to indicate
the “grounds on which the claim is based” was first introduced in the
1936 Rules of Court, which thus implemented Article 63 of the Court’s
Statute. The preparatory documents reveal that “grounds” meant “the
indication of the stipulations of the interpretation on which the solution
of the case depends” and that “practice has shown the usefulness . . . of
these indications with regard to the provisions of Article 63 of the Stat-
ute” 2. The legal grounds are merely the legal arguments which, accord-
ing to the Applicant, support its claims.
   16. Although the Court teaches that “[n]o applicant may come to the
Court without being able to indicate, in its Application, the State against
which the claim is brought and the subject of the dispute. . .” (Judgment,
para. 64 ; emphasis added), it nevertheless limits this requirement, since
“while indeed it is desirable that what the Applicant regards as the sub-
ject-matter of the dispute is specified under that heading in the Applica-
tion, nonetheless, the Court must look at the Application as a whole”
(ibid., para. 67).
   17. The Court refers to its observation in the case concerning Right of
Passage over Indian Territory (Portugal v. India) (I.C.J. Reports 1960,
p. 33), in order to conclude “that the subject of the dispute was not to be
determined exclusively by reference to matters set out under the relevant
section heading of the Application” (Judgment, para. 70).
   18. This jurisprudence concerning the determination of the dispute
and its subject was recalled by the Court ten years ago in the case con-
cerning Fisheries Jurisdiction (Spain v. Canada), in which it observed
that “[i]t is for the Court itself, while giving particular attention to the
formulation of the dispute chosen by the Applicant, to determine on an
objective basis the dispute dividing the parties, by examining the position
of both parties” (Jurisdiction of the Court, Judgment, I.C.J. Reports
1998, p. 448, para. 30). It went on to say that


        “The Court’s jurisprudence shows that the Court will not confine
     itself to the formulation by the Applicant when determining the sub-
     ject of the dispute. Thus, in the case concerning the Right of Passage
     over Indian Territory, the Court, in order to form a view as to its
     jurisdiction, defined the subject of the dispute.” (Ibid., p. 449,
     para. 30.)

   2 P.C.I.J., Series D, No. 2, pp. 868-869 [translation by the Registry]. Article 63 of the

Statute confers on third States the right to intervene in the proceedings when what is at
issue is the interpretation of a convention in which not only the parties to the dispute have
participated but other States also.

                                                                                        100

           QUESTIONS OF MUTUAL ASSISTANCE (SEP. OP. TOMKA)               274

   19. I doubt whether this jurisprudence can be followed where the juris-
diction of the Court is established, as in the present case, on the basis of
forum prorogatum. In the case concerning Fisheries Jurisdiction (Spain v.
Canada) and in the other cases mentioned there (I.C.J. Reports 1998,
pp. 447-449, paras. 29-31), in other words, Nauru, Interhandel, Right of
Passage over Indian Territory and Nuclear Tests, the unilateral declara-
tions recognizing the jurisdiction of the Court made under Article 36,
paragraph 2, of the Statute were relied on as the basis of jurisdiction.
Those declarations had been made long before the birth of the disputes
unilaterally submitted to the Court. It is understandable that a State
which has seised the Court relying on the declarations made under Arti-
cle 36, paragraph 2, of the Statute should vigorously assert that the dis-
pute falls within the Court’s jurisdiction. It follows that it defines that
dispute in such a way as to prompt the Court to conclude that it has
jurisdiction. Through its objections, the Respondent will argue that, in
the light of the various unilateral declarations and the reservations they
contain, the dispute (or at least some aspects of it and the related claims)
eludes the jurisdiction of the Court. In all these cases, the Court must
itself determine the dispute between the parties and its subject, so as to be
able to decide whether or not it falls within its jurisdiction, given the
terms of the unilateral declarations made, including the various “reserva-
tions” (or rather limitations) which States sometimes add to them.


  20. The Court has recalled its jurisprudence developed in the cases
brought before it under Article 36, paragraph 2, of the Statute, even
though the present case is covered by Article 36, paragraph 1, of the Stat-
ute ; that gave the Court an opportunity to set out its perception of the
subject of the dispute between the Parties.
  Hence the Court recalls the legal grounds relied on in Djibouti’s Appli-
cation (Judgment, para. 73), as well as certain claims made in it (ibid.,
para. 74), before concluding
    “that, despite a confined description of the subject of the dispute (its
    ‘objet’) in the second paragraph of the Application, the said Appli-
    cation, taken as a whole, has a wider scope which includes the sum-
    monses sent to the Djiboutian President on 17 May 2005 and those
    sent to other Djiboutian officials on 3 and 4 November 2004” (ibid.,
    para. 75).
  21. It is the Court which gives the subject of the dispute a wider scope,
despite the fact that Djibouti adopted a narrower view of it in its Appli-
cation. It is not certain that, when it consented to the jurisdiction of the
Court, France perceived the subject of the dispute in the same way as the
Court does in its Judgment.
  22. There are elements in the case pointing to the fact that, from the
outset, France thought that the dispute, for which it had accepted the
jurisdiction of the Court, concerned “the interpretation given by each

                                                                         101

           QUESTIONS OF MUTUAL ASSISTANCE (SEP. OP. TOMKA)               275

party to the implementation of the Convention on Mutual Assistance in
Criminal Matters between France and Djibouti” (Memorial of Djibouti
(MD), Ann. 32, Statement from the French Ministry of Foreign Affairs,
20 October 2006).
  A few days later, on 15 November 2006, the Minister of State for Co-
operation, Development and Francophony declared to the National
Assembly :
       “In view of the difficulties we have had in implementing the Con-
    vention on Mutual Assistance between France and Djibouti, this
    issue has been brought before the International Court of Justice by
    Djibouti. We have announced that we agree to the Court settling the
    dispute between our two countries, which essentially concerns ques-
    tions of procedure.” (MD, Ann. 33.)

   23. However, according to the interpretation of the Court, France’s
acceptance of the Court’s jurisdiction “in respect of the dispute forming
the subject of the Application and strictly within the limits of the claims
formulated therein” constitutes consent whose scope is not limited “to
any particular aspect of the Application” (Judgment, para. 83).
   24. In my view, France accepted the jurisdiction of the Court in
respect of “the dispute forming the subject of the Application”, in other
words, in respect of the dispute as circumscribed by Djibouti in its Appli-
cation. Every dispute is circumscribed by its subject and its parties. There
is no doubt that the wishes of the two Parties overlap in wanting the
Court to settle the dispute concerning France’s refusal to execute the
international letter rogatory.
   25. The Court teaches that “[t]he consent allowing for the Court to
assume jurisdiction must be certain” (ibid., para. 62). I am not sure that
this is the case as regards the questions concerning the immunity of the
Head of State and of certain senior Djiboutian officials. One notes a
contradiction in the Application between the subject of the dispute
declared expressis verbis and the legal arguments and claims. The Appli-
cant should not benefit from any ambiguity on its part. In my view,
therefore, greater importance should have been given to the precise terms
of the Application ; legal security requires it. Otherwise, the State which
has been invited to accept the jurisdiction of the Court, and has con-
sented to it, runs the risk of later discovering that the Court is giving the
dispute and its subject a different definition from its own at the time
when it declared its acceptance on the basis of the express terms of the
Application.
   26. The Court was thus in a position to conclude that its jurisdiction
was limited ratione materiae to the dispute concerning France’s refusal to
execute the international letter rogatory regarding the transmission to
Djibouti of the record relating to the investigation in the Case against X
for the murder of Bernard Borrel.


                                                                         102

             QUESTIONS OF MUTUAL ASSISTANCE (SEP. OP. TOMKA)                     276

  27. The majority voted for a broader jurisdiction (boni judicis est
ampliare jurisdictionem). It was able to do so because France, in its
somewhat elliptical letter of acceptance, did not take the trouble to un-
derline the contradictions in the Application and to specify unequivocally
the scope of its consent. After long consideration, but not without some
hesitation, I voted with the majority of the Court.

   28. But I cannot subscribe to the Court’s finding (Judgment, paras. 95
and 205 (1) (c)) that it has jurisdiction also to consider the second wit-
ness summons sent to the President of the Republic of Djibouti on
14 February 2007, in other words, over a year after the filing of Djibou-
ti’s Application and over five months after France’s acceptance of the
jurisdiction of the Court “in respect of the dispute forming the subject of
the Application and strictly within the limits of the claims formulated
therein by the Republic of Djibouti”.

    To justify its finding, the Court emphasizes that “[t]he French letter of
acceptance did not, however, contain a temporal limitation” (ibid.,
para. 94).
    29. For this aspect of the case, the Court treats France’s letter of
acceptance as a genuine declaration recognizing the compulsory jurisdic-
tion of the Court within the meaning of Article 36, paragraph 2, of the
Statute, which it patently is not.
    30. The Court adds that what is decisive in this case is what France
expressly accepted in its letter of 25 July 2006 (ibid., para. 88). I fully con-
cur with that.
    But I find it hard to see how France could expressly accept the jurisdic-
tion of the Court in respect of a dispute concerning a fact which had not
yet occurred. France accepted the jurisdiction of the Court “for the
claims described in Djibouti’s Application”, filed on 9 January 2006. The
claims concerned the alleged violations supposedly committed before the
filing of the Application. According to the majority, the summons of
14 February 2007 simply reiterated the preceding one dated 17 May 2005 ;
this does not strike me as convincing. Matters would be different if it had
been a continuous act having started in May 2005 and continued
until February 2007. But that is not the case. Each summons constituted
a separate act. It was therefore impossible for me to vote in favour of
subparagraph (1) (c) of the operative clause.

  31. The case is now closed. What lessons does it hold ? Despite the
apparent flexibility of forum prorogatum 3, this case shows that a State
which is invited to accept the jurisdiction of the Court according to the
procedure laid down in Article 38, paragraph 5, of the Rules of Court

  3 See M. Bedjaoui, “The forum prorogatum before the International Court of Justice :

The resources of an institution or the hidden face of consensualism”, I.C.J. Yearbook
1996-1997, No. 51, pp. 216-234.

                                                                                 103

           QUESTIONS OF MUTUAL ASSISTANCE (SEP. OP. TOMKA)             277

must be meticulous in the drafting of its positive response if it wishes to
avoid any surprises on the part of the Court. I remain convinced that it is
always preferable, instead of accepting the jurisdiction of the Court by
means of this procedure, to propose that the Applicant should conclude
a special agreement, clearly specifying the legal matters which the Parties
in contention wish to see settled by the Court.

                                                (Signed) Peter TOMKA.




                                                                       104

